ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6-13, 15 and 17-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method for vendor-neutral testing and scoring of a system under test …
	executing vendor-neutral testing of plural different subsystems of the system under test, wherein executing vendor-neutral testing of plural different subsystems of the system under test includes executing a virtual machine (VM) test and at least one of: a central processing unit (CPU) performance test, an input/output (1/O), and a big data infrastructure test, wherein executing the VM test includes executing a VM scaling test where the system under test is instructed to instantiate a plurality of VMs on the 
	executing the VM scaling test includes…instructing the hypervisor to serially increase the number VMs to the predetermined level and determining whether there is a degradation in VM instantiation performance over time; and instructing the hypervisor to increase the number of VMs to the predetermined level in parallel and monitoring the response time includes monitoring a time for the hypervisor to increase the number of VMs to the predetermined level serially and in parallel	
Claims 2, 4 and 6-11 are allowable due to their dependence on allowable claim 1.
Claim 12 teaches a system and claim 25 teaches a medium with substantially similar claim language as the method of claim 1. Claims 13, 15 and 17-24 are allowable due to their dependence on allowable claim 12.

In light of the amendments and arguments made by the Applicant on December 2, 2020 the claim limitations of independent claim 1, 12 and 25, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, the elements/steps of “executing the VM test includes executing a VM scaling test where the system under test is instructed to instantiate a plurality of VMs on the system under test by ramping a number of VMs on the system under test to a predetermined level and ” in combination with the other method, system and medium elements and steps proved to be deficient in the prior art. 
Arora et al (US 2015/0051872) teaches methods and systems for performing benchmark reference testing of data center and network equipment. Arora does not teach specifically the above limitations, but teaches a method for vendor-neutral testing and scoring of a system under test (Abstract, claim 1; benchmark reference testing), and specifically in the claims of the instant application:
generating a pretesting snapshot of the system under test (element 200 in Fig. 2; system under test in Fig. 1; ¶36; test system polled before test to obtain various info), wherein the system under test includes network or data center equipment including at least one server that performs a processing or computing function, the at least one server comprising a file server, a web server, a mapper, a reducer, a search engine, or a social networking server (¶63; web server)…and generating a post-testing snapshot of the system under test (element 206 in Fig. 2; system under test in Fig. 1; ¶36; test system polled after test to obtain various info).
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857  

/REGIS J BETSCH/Primary Examiner, Art Unit 2857